Citation Nr: 1433269	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as breathing problems), to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for lumbar radiculopathy and carpal tunnel syndrome (claimed as nerve and muscle damage), to include as due to herbicide exposure.

5.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

6.  Entitlement to a rating in excess of 30 percent for cervical spine degenerative joint disease (DJD), to include a separate compensable rating for dysphagia secondary to cervical spine DJD.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in February 2014.

With regard to the issue of an increased rating for cervical spine DJD, the Board notes that the General Rating Formula for the Spine provides that any associated objective neurologic abnormalities should be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2013).  A review of the evidence reflects that the Veteran has dysphagia secondary to cervical spine DJD.  As such, the issue has been expanded to consider whether a separate compensable rating is warranted.  

In addition, although the Veteran did not file a separate claim for entitlement to a TDIU, he testified at the Board hearing that he is unable to work because of his service-connected cervical spine DJD.  See February 2014 Board Hearing Transcript (Tr.) at 6.  As such, the Board finds that a claim of entitlement to a TDIU has been raised by the record and is part of the Veteran's increased rating claim for cervical spine DJD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In addition to the paper claims file, the Veteran's electronic file in Virtual VA and VA's Veterans Benefits Management System (VBMS) has been reviewed.  The Board notes that the Veteran's electronic file in Virtual VA includes VA treatment records that were initially reviewed by the Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to service connection for ischemic heart disease, entitlement to an increased rating for cervical spine DJD, to include a separate compensable rating for dysphagia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service did not involve duty or visitation to the landmass of Vietnam or its inland waterways.

2.  Laboratory findings of glucose intolerance are noted in the record, but a diagnosis of diabetes mellitus is not demonstrated by the evidence of record.

3.  The Veteran's COPD did not manifest during active service or for many years thereafter; and there is otherwise no competent and probative evidence of a nexus between this disability and active service.  

4.  The Veteran's hypertension did not manifest during active service or to a compensable degree within one year of separation from active service; and there is otherwise no competent and probative evidence of a nexus between this disability and active service.  

5.  The Veteran's lumbar radiculopathy and carpal tunnel syndrome did not manifest during active service or to a compensable degree within one year of separation from active service; and there is otherwise no competent and probative evidence of a nexus between these disabilities and active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  COPD (claimed as breathing problems) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  Bilateral lumbar radiculopathy and carpal tunnel syndrome (claimed as nerve and muscle damage) were not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for breathing problems, diabetes mellitus, nerve and muscle damage, and hypertension, due to exposure to Agent Orange, dust, and fumes during his active duty service.  See e.g., February 2014 Board Hearing Tr. at 9-12.  He testified that he worked on airplanes that came from Vietnam and carried supplies, which exposed him to Agent Orange, dust, and fumes.  Id.  For the reasons explained below, the Board does not find that service connection is warranted for the claimed disabilities.  

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by letters dated in May and September 2011.  The letters notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of the evidence he should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  These letters were provided to the Veteran prior to the respective rating decisions now on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), military personnel records, and all of the identified, available, and relevant post-service VA and private treatment records.  

As explained further in the remand portion of this decision, the Veteran has reported that he received disability benefits from the Social Security Administration (SSA) for a neck disability.  See March 2008 Board Hearing Tr. at 18; March 2012 Statement in Support of Claim.  As such, the claims related to his cervical spine disability, to include entitlement to a separate compensable rating for dysphagia and to a TDIU, are being remanded to obtain these records.  The Veteran also testified that he received private treatment at Johnson City Medical Center for a heart disability.  Therefore, the claim for service connection for ischemic heart disease is also being remanded.  Regarding the remaining claims, however, there is no evidence or allegation that such records would be relevant.  Consequently, VA has no duty to obtain them prior to the resolution of the claims herein decided.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (only relevant records must be sought pursuant to VA's duty to assist).

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed breathing problems, diabetes mellitus, nerve and muscle damage, and hypertension.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, the preponderance of the evidence does not indicate that the Veteran has a current diagnosis of diabetes mellitus.  In the absence of a current disability, there can be no valid claim.  Furthermore, there is no competent and credible evidence indicating Veteran's breathing problems, nerve and muscle damage, and hypertension might be associated with an in-service event, injury, or disease.  In this case, the preponderance of the evidence does not show that the Veteran served in Vietnam, its inland waterways, or was otherwise exposed to herbicide agents during active duty service.  These conditions were not incurred coincident with service and did not manifest until many years after separation from service.  There is also no competent and credible evidence linking any of these conditions to service or a service-connected disability.  As such, there is no basis for entitlement to service connection and VA examinations are not warranted. 

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in February 2014.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, hypertension, and organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, type 2 diabetes (diabetes mellitus), shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6) ; and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).  

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he/she is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Factual Background and Analysis

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a chronic respiratory disorder, diabetes mellitus, hypertension, or neuropathy.  His August 1965 entrance examination and his September 1968 separation examination reflect that his endocrine and neurologic systems were normal.  Urinalysis studies on both examinations were negative for sugar.  His lungs and chest, upper extremities, lower extremities, and feet were normal.  Chest x-rays were also negative.  At his August 1965 entrance examination, his blood pressure was 136/80 and at his September 1968 separation examination, his blood pressure was 120/78.  

The Veteran does not assert and his military personnel records do not show that his service involved duty or visitation to Vietnam or its inland waterways.  The Veteran served on USS Kearsarge (CVS-33), an aircraft carrier that served off the coast of North Vietnam and the Sea of Japan; however, he was primarily assigned to Fleet Tactical Support Squadron 21 in Hawaii and Air Anti-Submarine Squadron 21 in California.  According to the Veteran, he worked on airplanes that came back from Vietnam that had been exposed to Agent Orange.  See February 2014 Board Hearing Tr. at 8.  His duties involved corrosion control, which required grinding paint and rust, and doing pressure checks.  Id. at 10, 12.  He said he was exposed to dust, smoke, and gas and did not wear a respirator.  Id. 11-12.  

Since the Veteran did not serve in Vietnam or its inland waterways, exposure to herbicide agents, to include Agent Orange, is not presumed.  To the extent the Veteran alludes that he was exposed to Agent Orange while working on airplanes that came back from Vietnam, he is not competent to make such assertions.  He testified that the airplanes were empty when he worked on them.  See February 2014 Board Hearing Tr. at 8.  Whether there was any residual exposure to herbicides from the airplanes being in Vietnam is beyond the scope of his personal knowledge and powers of observation.  The Board finds, however, that his statements regarding being exposed to dust and fumes while working on airplanes are both competent and credible.  Such exposure is capable of lay observation and his descriptions are consistent with the circumstances of his service.   See 38 U.S.C.A. § 1154(a).  

A.  Diabetes Mellitus

The Veteran testified that he was diagnosed with diabetes mellitus in the 1970s, was given oral medication, and has been on a restricted diet since then.  See February 2014 Board Hearing Tr. at 18-19.  No original medical evidence from the 1970's regarding a diabetes diagnosis has been associated with the claims file.  

The Veteran's private treatment records are in conflict regarding the existence of diabetes.  A September 2002 Johnson City Medical Center admitting note for atypical chest pain mentions the Veteran reported "recently discovered" mild diabetes.  A February 2004 private neurosurgery evaluation report states that the review of systems indicated a history of excessive thirst but was negative for diabetes.  

These records were not generated in the course of medical evaluation for diabetes; instead, they were created during treatment for chest pain and low back pain.  The references to diabetes are based on the Veteran's account of his own medical history.  Thus, the Veteran has provided conflicting histories regarding diabetes to medical providers.  These accounts also conflict with his sworn testimony of bearing a diagnosis of diabetes since the 1970's.  The Board finds the Veteran's account of low credibility.  The Board places little probative value on his statements regarding the existence of diabetes.  

VA treatment records reflect that the Veteran had glucose intolerance and was being monitored for symptoms of diabetes mellitus.  See, e.g., November 2005 PCE Clinician Note.  A May 2009 VA clinic note reflects that he had "borderline" diabetes, but the medical evidence does not indicate that he has a current diagnosis of diabetes mellitus.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.

The Board has considered the Veteran's statements and notes that he is competent to report what healthcare providers have told him and the treatment he has received.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board points out that the Veteran's assertions that he has a current diagnosis of diabetes mellitus are not supported by the medical evidence.  Instead, the competent, credible medical evidence shows that he is being monitored for the development of diabetes.

In summary, a current diagnosis of diabetes mellitus is not shown by the evidence of record.  The Veteran has glucose intolerance, which represents a clinical finding relative the body's ability to process glucose, not a diagnosed disability such as diabetes mellitus.  See, e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (laboratory findings are not, in and of themselves, disabilities).  Because the Veteran has not demonstrated a current disability, service connection cannot be established.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Breathing Problems, Hypertension, and Neuropathy

The medical evidence indicates that the Veteran has current diagnoses related to his claimed breathing problems, hypertension, and neuropathy.  A November 2010 VA chest X-ray reflects findings indicative of COPD.  VA outpatient treatment records reflect ongoing treatment for hypertension and the Veteran testified that he was diagnosed with hypertension in 1991.  See February 2014 Board Hearing Tr. at 27.  VA outpatient treatment records also reflect that he has bilateral L5-S1 radiculopathy in his lower extremities (see e.g., April 2004 Electromyography (EMG)/Nerve Conduction Velocity (NCV)) and bilateral carpal tunnel syndrome of the upper extremities (see March 2008 Occupational Therapy Treatment Plan Note).  

The Veteran does not allege and the evidence does not show that COPD, hypertension, lumbar spine radiculopathy, and carpal tunnel syndrome were incurred coincident with active duty service.  Hypertension and an organic disability of the nervous system did not manifest to a compensable degree with one year of separation from active duty service.  There is no showing of a chronic disease in service of a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  In fact, the evidence shows that these disabilities manifested many years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The present case involves not simply a lack of clinical evidence, but normal findings at separation and a substantial time gap before the diagnosis.  

In this case, there is no competent evidence linking the Veteran's COPD, hypertension, lumbar spine radiculopathy, and carpal tunnel syndrome to his active military service or a service-connected disability.  Although he is competent to describe his symptoms and report what medical providers have told him, he is not competent to relate these disabilities to service that occurred over 45 years ago.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether these current disabilities are related to his active military service, to include exposure to dust and fumes therein.  See Jandreau, 492 F. 3d at 1376.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for COPD, hypertension, lumbar radiculopathy, and carpal tunnel syndrome.  Hence, the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for COPD (claimed as breathing problems) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for lumbar radiculopathy and carpal tunnel syndrome (claimed as nerve and muscle damage) is denied.

REMAND

The Board has determined that before it can adjudicate the matters remaining on appeal, additional development is required.  38 C.F.R. § 19.9 (2013)

I.  Outstanding Records

The Veteran has reported that he received disability benefits from the SSA for a neck disability.  See March 2008 Board Hearing Tr. at 18; March 2012 Statement in Support of Claim.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

During the Board hearing, the Veteran testified that he received treatment for heart problems at the Johnson City Medical Center.  See February 2014 Board Hearing Tr. at 23.  A review of the record reflects that these records have not been submitted or obtained.  Therefore, on remand, the AOJ should attempt to obtain them.  

The Veteran receives ongoing treatment from the Mountain Home VA Medical Center.  On remand, any outstanding VA treatment records should be obtained.

II.  VA Examination

The Veteran testified that his cervical spine disability has progressively worsened since filing his claim in 2009.  The most recent VA examination was in May 2012 - over two years ago.  Therefore, while on remand status, the AOJ should schedule the Veteran for another VA examination to assess the current nature and severity of his service-connected cervical spine DJD and any related dysphagia.

III.  TDIU

The Veteran testified that he is unable to work because of his service-connected cervical spine DJD.  This raises the issue of entitlement to a TDIU.  See Rice, 22 Vet. App. at 553-54.  This method of obtaining a higher rating was not developed or adjudicated by the AOJ.  On remand, the Veteran should be provided an appropriate notice letter and a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, to provide information substantiating the claim of TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU. 

2.  With any needed assistance from the Veteran, obtain all treatment records pertaining to his treatment for heart problems with Johnson City Medical Center.  See February 2014 Board Hearing Tr. at 23.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain the SSA records pertinent to any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain any outstanding treatment records for the Veteran from the Mountain Home VAMC dated since March 2012.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the development requested in items (1) - (4) above is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine DJD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

In accordance with the latest worksheet for rating the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the cervical spine DJD.  

The examiner should specifically address any neurologic involvement, to include dysphagia, and describe the associated symptoms and severity.  The examiner should also comment on the impact of the Veteran's cervical spine symptomatology on his ability to secure and follow substantially gainful employment.

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

6.  Then, and after undertaking any additional development deemed necessary, readjudicate the claims, to include entitlement to a separate compensable rating for dysphagia secondary to cervical spine DJD and entitlement to a TDIU.  If any benefit sought on appeal is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


